Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 22, 2017

                                       No. 04-16-00519-CV

                                         Loren BREWER,
                                             Appellant

                                                  v.

     SCHLUMBERGER TECHNOLOGY CORPORATION, Schlumberge, N.V. a/k/a
                 Schlumberger Limited and Jose Salazar Jr.,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
Sitting:       Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        Appellees contend that because Rig Relocators, LLC and Rig Relocators were never
served, the trial court’s May 13, 2016 summary judgment orders were final, and Brewer’s notice
of appeal, which was filed August 12, 2016, was untimely because his motion for new trial was
untimely. Thus, appellees agree the appeal should be dismissed for want of jurisdiction, but
because Brewer’s notice of appeal is untimely, not because the judgments are interlocutory.

        After reviewing the record, it appears there is a fact question as to whether service upon
Rig Relocators, LLC and Rig Relocators was effective and proper. It is not within the purview
of this court to determine questions of fact. Accordingly, we GRANT appellees’ motion for
rehearing, WITHDRAW our opinion and judgment of January 11, 2017, and ORDER the
appeal REINSTATED. We ORDER the appeal ABATED and REMANDED to the trial court
for that court to hold a hearing on or before March 24, 2017 to determine whether Rig
Relocators, LLC and Rig Relocators were properly served and therefore, are defendants in the
matter below. We ORDER the trial court, after the hearing, to prepare findings of fact and
conclusions of law on the service issue. We ORDER the district clerk to prepare a supplemental
clerk’s record including the trial court’s findings of fact and conclusions of law and file it in this
court on or before April 10, 2017. We ORDER the court reporter to prepare a record of the
hearing on the service issue and file it in this court on or before April 10, 2017. All other
deadlines are abated until further order of this court.

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court